Exhibit Management’s discussion and analysis set forth in this Exhibit has been revised from the management’s discussion and analysis included in Item 7 to AirTran Holding’s Annual Report on Form10-K for the year ended December31, 2008 (the 2008 Form10-K) to reflect the retroactive application of our adoption of Financial Accounting Standards Board (FASB) Staff PositionAPB14-1 (FSP 14-1),Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement). Management’s discussion and analysis set forth below has not been revised to reflect events or developments subsequent to February 13, 2009, the date that we filed the 2008 Form 10-K. For a discussion of events and developments subsequent to the filing date of the 2008 Form10-K, please refer to the reports and other information we have filed with the Securities and Exchange Commission since that date, including our Quarterly Report on Form10-Q for the quarterly period ended March31, MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKWITH RETROACTIVE APPLICATION OF FSP 14-1 FORWARD-LOOKING STATEMENTS The information contained in this section has been derived from our historical financial statements and should be read together with our historical financial statements and related notes included elsewhere in this document. The discussion below contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks and uncertainties including, but not limited to: consumer demand and acceptance of services offered by us, our ability to achieve and maintain acceptable cost levels, fare levels and actions by competitors, regulatory matters, general economic conditions, commodity prices, and changing business strategies. Forward-looking statements are subject to a number of factors that could cause actual results to differ materially from our expressed or implied expectations, including, but not limited to: our performance in future periods, our ability to generate working capital from operations, our ability to take delivery of and to finance aircraft, the adequacy of our insurance coverage, and the results of litigation or investigation. Our forward-looking statements often can be identified by the use of terminology such as “anticipates,” “expects,” “intends,” “believes,” “will” or the negative thereof, or variations thereon or comparable terminology. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. OVERVIEW All of the flight operations of AirTran Holdings, Inc. (the Company, AirTran, or Holdings) are conducted by our wholly-owned subsidiary, AirTran Airways, Inc. (AirTran Airways or Airways) (collectively we, our, or us). AirTran Airways is one of the largest low cost scheduled airlines in the United States in terms of departures and seats offered. We operate scheduled airline service throughout the United States with a concentration in the eastern United States. A majority of our flights originateand terminate at our largest hub in Atlanta, Georgia. As of December 31, 2008, we operated 86 Boeing 717-200 aircraft (B717) and 50 Boeing 737-700 aircraft (B737) offering approximately 700 scheduled flights per day to 56 locations in the United States.Additionally, we have announced we will commence service to Cancun, Mexico and Branson, Missouri in the first half of 2009 and may add additional markets later in the year. We offer very competitive fares by concentrating on keeping our unit costs low. The enthusiasm and skill of our employees has also been a key to our success. 1 After a successful 2007, during which we earned net income of $50.5 million, we planned to grow our 2008 capacity (as measured by available seat miles) between ten and twelve percent. Our original 2008 strategy was based on a strong U.S. economy and jet fuel prices consistent with 2007 levels. However, during 2008, the economic environment deteriorated, jet fuel prices increased to record high levels, and the credit markets tightened. During 2008, we undertook a variety of actions to respond to the challenges of the high and volatile cost of jet fuel and the deteriorating U.S. economic environment, including: reducing capacity starting in September 2008; deferring new aircraft deliveries; selling aircraft; reducing other capital expenditures; implementing increases in certain fares and ancillary fees; entering into a variety of derivative financial arrangements to hedge the cost of fuel; and managing our costs and employment levels. We alsocompleted capital market transactions exceeding $375 million, including: placing convertible debt and common equity securities; entering into a letter of credit facility to reduceour exposure to holdbacks of cash remittances by a credit card processor; and obtaining a $90 million revolving line of credit. Despite our efforts to increase unit revenues, control costs, and reduce capacity, after six consecutive years of profitability, we reported an operating loss of $75.8million and a net loss of $266.3 million for 2008. Included in our results are gains on the sale of assets of $20.0 million, an impairment charge to write-off goodwill of $8.4 million and a non-operating loss on derivative financial instruments of $150.8 million. The 2008 loss was primarily attributable to record high fuel prices during the first nine months of 2008.
